Order entered April 13, 2016




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-15-01539-CR

                              DEVANTE JEROME FOSTER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1431115-R

                                           ORDER
        The Court GRANTS court reporter Sharina A. Fowler’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Fowler to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE